                 Case 3:20-cr-00480-WHA Document 30 Filed 12/20/20 Page 1 of 7




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SAILAJA M. PAIDIPATY (NY5160007)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, CA 94102-3495
          Telephone: 415-436-7200
 7        Fax: 415-436-7234
          sailaja.paidipaty@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                      SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   CASE NO. 20-0480-1 WHA
                                                     )
14           Plaintiff,                              )
                                                     )   MEMORANDUM IN SUPPORT OF
15      v.                                           )   GOVERNMENT’S MOTION TO DETAIN
                                                     )   DEFENDANTS PENDING TRIAL
16   EMILSON CRUZ MAYORQUIN,                         )
          a/k/a “Playboy”                            )   Hearing date: December 21, 2020, at 10:30 am
17                                                   )
             Defendant.                              )
18

19

20 I.        INTRODUCTION
21           Emilson Cruz Mayorquin, known on the streets as “Playboy,” is a leading distributer of fentanyl
22 in this District. As the co-leader of the family business along with his mother, Leydis,1 Cruz sold

23 kilograms of fentanyl to drug users and other drug suppliers. Despite multiple prior arrests and

24 deportations, Cruz remained undeterred continuing to re-enter the United States and capitalize on the

25 drug trade. Intercepted calls reveal why – Cruz anticipates returning to his home country of Honduras

26 after making enough money selling drugs in the Bay Area. Calls reveal that Cruz is building a home in

27
             1
28           Because numerous defendants in the case share the same last name, the government references
     some defendants by their first names throughout this memorandum.
     MEMO. I/S/O GOVT’S MOT. TO DETAIN               1
     20-0480-1 WHA
              Case 3:20-cr-00480-WHA Document 30 Filed 12/20/20 Page 2 of 7




 1 Honduras where his young daughter lives, as well as other family members such as his brother. Cruz’s

 2 family in the United States – his mother, sister, uncle, and girlfriend – are all co-defendants in this case.

 3 Beyond ties to drug trafficking, Cruz has no connection to the Bay Area and therefore no reason for him

 4 to stay if released.

 5          Further, the danger to the community should Cruz be released is immense. Cruz had no

 6 reservation about selling a lethal drug to users and resellers alike. In fact, on one intercepted call, Cruz

 7 commented that selling to street-level users helped business because those customers provided his phone

 8 number to other drug resellers who bought larger quantities. Cruz capitalized on addiction to make

 9 money. While Cruz may claim that is in the past, if released, Cruz would still have access to his drug

10 contacts. Access to drugs is access to money. Cruz can once again sell fentanyl, make quick money,

11 and then flee to Honduras where family is waiting.

12          The law presumes that no condition or combination of conditions can reasonably assure Cruz’s

13 appearances as required and Cruz cannot rebut this presumption. The government agrees with U.S.

14 Pretrial Services that the Court should detain Cruz pending trial.

15 II.      LEGAL STANDARD

16          To detain a defendant pending trial, the Court must find by a preponderance of the evidence that

17 there are no conditions that will reasonably assure the defendant’s appearance as required, or find by

18 clear and convincing evidence that there are no conditions which reasonably will assure the safety of any

19 person or the community. 18 U.S.C. § 3142(f).

20          In cases such as this, where there is probable cause to believe that the Defendant violated the

21 Controlled Substances Act and faces a maximum of 10 years or more in prison, there is a rebuttable

22 presumption that no condition or combination of conditions reasonably will assure the defendant’s

23 appearance as required and the safety of the community. Id. § 3142(e)(3)(A). The burden of production

24 then shifts to the defendant. United States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008) (citing United

25 States v. Dominguez, 783 F.2d 702, 707 (7th Cir. 1986)). Although the presumption is rebuttable, it is

26 not a “bursting bubble.” United States v. Jessup, 757 F.2d 378, 382-83 (1st Cir. 1985) (Breyer, J.). In

27 other words, the presumption is not so weak that whenever the defendant introduces evidence, “the

28 presumption ‘bursts’ and totally disappears, allowing the judge (or jury) to decide the question without

     MEMO. I/S/O GOVT’S MOT. TO DETAIN                2
     20-0480-1 WHA
                 Case 3:20-cr-00480-WHA Document 30 Filed 12/20/20 Page 3 of 7




 1 reference to the presumption.” Id. Since a defendant can “always provide the magistrate with some

 2 reason … a ‘bursting bubble’ approach might render the presumption virtually meaningless, contrary to

 3 Congress’s clear intent.” Id. (emphasis added).

 4           If the Court finds that the defendant has rebutted the statutory presumption of detention, the

 5 Court considers four factors in determining whether the pretrial detention standard is met: (1) the nature

 6 and circumstances of the offense charged; (2) the weight of the evidence; (3) the defendant’s character,

 7 physical and mental condition, family and community ties, past conduct, history relating to drug or

 8 alcohol abuse, and criminal history, as well as whether the crime was committed while the defendant

 9 was on probation or parole; and (4) the nature and seriousness of the danger to any person or to the

10 community that would be posed by the defendant’s release. 18 U.S.C. § 3142(g).

11           Here, Cruz cannot overcome the presumption in favor of detention. His extensive international

12 ties establish that no conditions of release can mitigate the risk of flight. Moreover, the nature and

13 circumstances of the current offense, specifically the volume of fentanyl involved in the crime, show

14 that Cruz poses a considerable danger to the community.

15 III.      ARGUMENT

16           A.      Cruz’s international ties render him a significant flight risk.

17           As alleged in the Complaint and Indictment, drug dealing is the Cruz family business. Several of

18 Cruz’s family members are implicated in the current case. And while that may indicate that Cruz has

19 ties to this country, albeit criminal ties, intercepted calls indicate that Cruz’s time in the United States is

20 intended to be brief and that after making enough money, he will return to Honduras. Specifically, the

21 calls show that Cruz is building a home in Honduras and that he sends the money that he makes on the

22 drug trade in the Bay Area abroad. For example, during an intercepted phone call on August 26, 2020,

23 Leydis spoke with a family member abroad about a house that Emilson is constructing in Honduras. An

24 excerpt of the conversation follows:2

25           LEYDIS                                 Emilson is also stressed here with work so then he gets

26                                                  stressed with…[audio glitch]… he stresses her, and they

27
             2
28            The original call was conducted in the Spanish language. Spanish linguists prepared the
     transcript referenced here, which was provided by the government to defense counsel.
     MEMO. I/S/O GOVT’S MOT. TO DETAIN                 3
     20-0480-1 WHA
             Case 3:20-cr-00480-WHA Document 30 Filed 12/20/20 Page 4 of 7




 1                                       are just like that, just problems, so then… mainly where it

 2                                       could me more relaxed is in Honduras. Life here is a little

 3                                       stressed because… thing is that Emilson has a lot of

 4                                       customers and one calls him, another one calls him, how

 5                                       can there be no stress.

 6         RELATIVE                      Yes, because there are times when he’s talking with…

 7                                       [Aside: wait mami, we can talk later]…Look, he’s

 8                                       removing the ceramic from the house, he’s going to put

 9                                       porcelain. [U/I] how can I say no to him.

10         LEYDIS                        [U/I]

11         RELATIVE                      Let’s give him the satisfaction. That house is not going to

12                                       look like a house, it’s going to look like a mansion. With

13                                       everything that he’s asking.

14         LEYDIS                        My God, thing is that Emilson doesn’t stop spending, right?

15

16                                       […]

17         RELATIVE                      I told everyone, [U/I] a garage in his house. He said, here in

18                                       the name of [U/I]. This guy wants to leave it like a, like

19                                       what can I tell you… Look, with everything that that man

20                                       has asked for [U/I] that house is not going to look like a

21                                       house.

22         LEYDIS                        God permit.

23         RELATIVE                      A mansion.

24         LEYDIS                        So then it’s a mansion and a half, what he’s making [U/I].

25         RELATIVE                      You could see what, how it will be, because everything

26                                       white. White on top and white on the bottom. He’s going to

27                                       throw out all the wood.

28         LEYDIS                        Emilson [U/I]. Just anyone is going to go live there and

     MEMO. I/S/O GOVT’S MOT. TO DETAIN      4
     20-0480-1 WHA
              Case 3:20-cr-00480-WHA Document 30 Filed 12/20/20 Page 5 of 7




 1                                                they will use it first.

 2          Based on the context of the call, Leydis and the family member appear to be discussing a house

 3 under construction that Emilson is funding. Leydis decried the amount of money that Emilson is

 4 spending. The family member responded that with the amount of things Emilson wants to get done, the

 5 final product won’t be a “house,” but will be a “mansion.”

 6          About two months later, on October 27, 2020, agents intercepted a call between Cruz and an

 7 individual who they believe to be his grandmother discussing the house. During the call, the

 8 grandmother asked whether Cruz wanted to add “rock or ceramic to the house.” She said that she would

 9 send pictures. The grandmother also noted that “the bathtub would arrive on Wednesday.” Later in the

10 conversation, the two were discussing money. Cruz’s grandmother said that she had received 22,000

11 lempiras from Leydis. Based on the conversation, it is unclear if this meant Leydis sent $22,000 U.S

12 dollars or 22,000 Honduran lempiras (which would equate to roughly $911 at current exchange rates).

13 In other conversations, agents have intercepted calls where individuals discussed “pesos” or “lempiras,”

14 when they were discussing denominations of U.S. currency. Either way, it shows that that Cruz and his

15 family members send money back to Honduras where they are setting up for an ultimate return. In the

16 August call referenced above, Leydis even states that life in the United States is too stressful and things

17 are better in Honduras.

18          In fact, another family member previously represented to this Court that parts of the family

19 anticipated returning to Honduras. Leydis’s significant other, Jairo Rodriguez-Martinez, who was

20 charged with drug trafficking offenses in December 2019 informed the Court during his sentencing that

21 his family, including Leydis, and their young daughter, anticipated returning to Honduras. See No Cr

22 19-0707 HSG. In urging the Court to impose a time served sentence, Rodriguez-Martinez noted that the

23 family intended to leave the county.

24          And while many of Cruz’s family members are currently in the United States, as indicated by the

25 Indictment, the most important person to him, his young child, is in Honduras with grandparents. It is

26 unclear why this was not referenced in the bail report. Additionally, his brother lives there as well. In

27 contrast, Cruz’s closest family in the United States are alleged to also traffic drugs and send money

28 abroad. When considered in totality, the Cruz family appears to be planning to return to Honduras and

     MEMO. I/S/O GOVT’S MOT. TO DETAIN               5
     20-0480-1 WHA
                Case 3:20-cr-00480-WHA Document 30 Filed 12/20/20 Page 6 of 7




 1 is already making arrangements for their lives there. No combination of conditions can mitigate the risk

 2 of flight here.

 3          B.       The quantities of fentanyl involved in this case endangered the community at large
                     and the defendants’ immediate families.
 4

 5          In addition to risk of flight, Cruz poses a significant danger to the community. As described in

 6 the Complaint, this case primarily involves the sale of fentanyl. The Cruz organization’s drug dealing

 7 was all encompassing – from selling to individual drug users on the street, to selling larger resale

 8 quantities, including several ounces of fentanyl at a time, to resellers. Cruz preyed on individuals facing

 9 addiction to grow his business. As described in the Complaint, during one intercepted call on October

10 29, 2020, Cruz boasted to another man that he had just done a “two ounce deal with a new dude.” He

11 went on to say that “the gram customers recommended other good customers who got more.” In

12 essence, Cruz conveyed that smaller drug customers – meaning street-level users who buy small gram

13 quantities of drugs – lead to larger sales because those users refer other business to Cruz. In order to

14 make more money, Cruz fed the scenes of addiction that play out on the streets of the Tenderloin every

15 day.

16          At the time of Cruz’s arrest, agents seized 765.4 gross grams of suspected fentanyl, 960.6 gross

17 grams of suspected heroin, and 230 gross grams of suspected methamphetamine from the apartment that

18 Cruz shared with his girlfriend and co-defendant Ana Maldonado.3 As the Court knows, these are no

19 miniscule quantities. What it also reveals is the volume of drugs that Cruz can access at any one time.

20 If released, there is no reason to believe that Cruz could not once more acquire these drugs and peddle

21 them to others. Selling more drugs would mean that Cruz could easily and quickly acquire cash to flee

22 the country. The Complaint quotes calls during which Leydis and her brother, co-defendant Ivan Mauro

23 Cruz Mayorquin, discuss the high demand for fentanyl and how quickly they can sell it. See Dkt. 1,

24 Compl. ¶¶ 24-25. In light of the lethal effects of fentanyl and the sheer volume possessed and

25 trafficking here, the danger to the community if Cruz is released is simply too great.

26 //

27
            3
28           These amounts refer to gross weights inclusive of packaging. Further chemical analysis is
     being done by the DEA Western Laboratory.
     MEMO. I/S/O GOVT’S MOT. TO DETAIN               6
     20-0480-1 WHA
             Case 3:20-cr-00480-WHA Document 30 Filed 12/20/20 Page 7 of 7




 1 IV.     CONCLUSION

 2         Cruz cannot rebut the presumption of risk of flight and danger to the community. As of the

 3 submission of this memorandum, Cruz has proffered no sureties, custodians, or other evidence to

 4 Pretrial Services indicating why release should be considered. Even if the Court were to find that Cruz

 5 has rebutted the presumption, the record demonstrates by a preponderance of the evidence that no

 6 condition or combination of conditions would reasonably assure their appearance for future court

 7 proceedings. Cruz’s child, family, and future are in Honduras. There is no logical reason as to why he

 8 would abide by conditions. Finally, given the drug and quantity at issue, the danger to the community

 9 cannot be mitigated. Accordingly, the government joins Pretrial Services in requesting that the Court

10 detain Cruz pending trial.

11 DATED: December 20, 2020                                    Respectfully submitted,

12                                                             DAVID L. ANDERSON
                                                               United States Attorney
13

14                                                             _________/s_______________
                                                               SAILAJA M. PAIDIPATY
15                                                             Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26

27

28

     MEMO. I/S/O GOVT’S MOT. TO DETAIN              7
     20-0480-1 WHA
